Citation Nr: 0838132	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
to claim of service connection for a gastrointestinal 
condition, to include gastroesophageal reflux disorder (GERD) 
or a stomach condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the RO that denied 
the veteran's application to reopen his claim of service 
connection for gastroesophageal reflux disorder (previously 
claimed as a stomach condition).  


FINDINGS OF FACT

1.  In an August 1970 rating decision, the RO denied the 
veteran's claim for a stomach condition; the next month, the 
veteran was notified of this decision and of her appellate 
rights, but did not appeal this determination and the 
decision became final.  

2.  The evidence added to the record since the August 1970 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran is not shown to a current gastrointestinal 
condition, to include GERD or other stomach disorder, that is 
due to any event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final August 1970 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a stomach condition, to include GERD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

2.  The veteran does not have a gastrointestinal disability, 
to include GERD or stomach disorder, that was incurred in or 
aggravated by active service; nor may a peptic ulcer be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective on November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters, dated in October 2004 and March 
2006, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including new 
and material evidence required to reopen the previously 
denied stomach claim, and including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claim 
to VA.  

In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claim, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the veteran's service records, post-service 
medical treatment records, a VA examination report, and 
written statements submitted by the veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after August 1970 
consists of medical treatment records, a report of VA 
examination, and statements submitted by the veteran in 
support of the claim.  

Of particular significance are the veteran's medical records 
indicating treatment for GERD and erosive gastritis, among 
other gastrointestinal complaints.  In addition, the veteran 
was afforded a VA examination dated in November 2005 that 
noted the veteran's complaints and found that it was less 
likely as not that his current gastrointestinal conditions 
were secondary to or caused by similar symptoms that occurred 
in military service during the 1960's.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
August 1970 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a stomach condition is 
granted.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final 
rule revising § 3.310 to conform to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, a careful review of the service treatment 
record shows that, in the 1960's, the veteran had one or more 
episodes of gastritis or GERD-like symptoms due to eating 
greasy or spicy foods.  After service, the veteran's claims 
file does not contain any indication of a stomach condition 
until the 1980's when the veteran was treated for various 
gastrointestinal complaints, including GERD and erosive 
gastritis.  These post-service treatment records do not 
indicate whether any current gastrointestinal condition had 
its onset in service or was the result of his service.  

In order to determine whether the veteran has a stomach or 
gastrointestinal condition that had its onset in or as a 
result of service, the veteran was afforded a VA examination 
dated in November 2005.  

The VA examiner indicated that the claims file had been 
reviewed in connection with the examination and report.  The 
examiner noted the veteran's history of having gastritis and 
GERD-like symptoms in the 1960's and being treated for 
gastrointestinal symptoms to include GERD and erosive 
gastritis dating from the 1980's forward.  

However, the VA examiner found that there was no evidence of 
chronicity during the period after his discharge from service 
in 1970 and for the next 12-15 years.  As a result the 
examiner stated that "[i]n [his] opinion, therefore, it 
[was] less likely than not (less than 50/50 probability) that 
[the veteran's] current gastrointestinal conditions should be 
considered secondary to or caused by similar symptoms that 
occurred in the military service during the 1960s."  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  While the veteran is noted to 
have sought treatment in service for gastrointestinal 
manifestations, the November 2005 VA medical examiner found 
that his current gastrointestinal conditions, to include 
GERD, were not likely related to the symptoms that the 
veteran experienced in service. 

Here, the Board notes that it has considered the veteran's 
statements and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

As the veteran is not shown to be other than a layperson 
without the appropriate medical training and expertise, he is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

In this case, the relevant medical evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
for application and the claim is denied.  See Gilbert, 1 Vet. 
App. at 53-56.  



ORDER

Service connection for a chronic gastrointestinal condition, 
to include GERD, is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


